—Judgment, Supreme Court, New York County (Rena Uviller, J.), rendered January 7, 1993, convicting defendant, after jury trial, of murder in the second degree, assault in the first degree, and attempted robbery in the first degree, and sentencing him, as a persistent violent felony offender, to consecutive terms of 25 years to life on the murder and assault counts to run concurrently with a term of 25 years to life on the attempted robbery count, unanimously affirmed.
The prosecutor offered a reasonable and race-neutral explanation for the peremptory challenge of one black venireperson. That explanation was supported by the record, and was unchallenged by defendant. Thus, there is no basis for defendant’s current claim that the trial court erred in accepting the prosecutor’s explanation for the peremptory challenge in question (People v Hernandez, 75 NY2d 350, affd 500 US 352). Concur—Sullivan, J. P., Ellerin, Wallach, Kupferman and Mazzarelli, JJ.